        Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 1 of 11



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________________
                                             :
ANDREW J. DANKANICH and                      :
NICHOLAS A. MARRANDINO,                     :
                                            :  CIVIL ACTION
                     Plaintiffs,            :
                                            :
               v.                           :  No. 19-735
                                             :
MARCEL PRATT, City Solicitor of              :
Philadelphia, and CITY OF PHILADELPHIA,      :
                                             :
                     Defendants.             :
____________________________________________:

                                             ORDER

       AND NOW, this 12th day of April, 2019, upon consideration of Plaintiffs’ Motion for

Preliminary Injunction and Temporary Restraining Order (Doc. No. 2), and Defendants’ Brief in

Opposition thereto (Doc. No. 6), and following a telephone conference regarding the Motion, I

find as follows:

   1. On February 21, 2019, Plaintiffs, Andrew Dankanich and Nicholas Marrandino, brought

       this action against Marcel Prattt, in his official capacity as City Solicitor of Philadelphia,

       and against the City of Philadelphia (hereinafter “the City”).

   2. Plaintiffs allege that, pursuant to the City’s “False Claims Ordinance,” they presented the

       City Solicitor with a draft complaint alleging a fraud perpetrated on the City. Plaintiffs

       explain that the City Solicitor declined to file that complaint in court, or permit Plaintiffs

       to do so on the City’s behalf, pursuant to the qui tam provisions of the Ordinance.

   3. Plaintiffs contend that this decision on the part of the City Solicitor violates their rights to

       procedural and substantive due process under the Fourteenth Amendment, asserting claims




                                                 1
         Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 2 of 11



        for deprivation of these rights under 42 U.S.C. § 1983. Plaintiffs also assert state law claims

        for breach of contract and unjust enrichment based on the City Solicitor’s decision.

    4. Plaintiffs have moved for a temporary restraining order and a preliminary injunction that

        would, among other things, “requir[e] Defendants to designate Plaintiffs’ Counsel to file a

        Civil Action under the [Ordinance].” For the reasons set out below, Plaintiffs’ Motion will

        be denied. (Pls.’ Proposed Or., Doc. No. 2 at 1.)

FACTUAL AND PROCEDURAL BACKGROUND 1

    5. In 2010, the Philadelphia City Council enacted the City’s “False Claims Ordinance”

        (hereinafter “the Ordinance”). Like the federal False Claims Act (“the federal Act”), the

        Ordinance incentivizes would-be whistleblowers to report instances of fraud on the

        government. The Ordinance does so by permitting individuals, in certain circumstances, to

        bring a civil qui tam action against an alleged fraudster on behalf of the City, and to be

        entitled to a share of any recovery in such an action. (See Compl. ¶¶ 12-22; see also Phila.

        Code § 19-3603.)

    6. However, the Ordinance differs from the federal False Claims Act in how such an action

        is initiated. Under the federal Act, the individual—termed the relator—initiates the action

        by filing a complaint in district court. The federal Act then requires the relator to serve that

        complaint on the government only, while the complaint remains under seal, thus allowing

        the government time to review the complaint before it is unsealed and served on the

        defendant. After reviewing the relator’s allegations, the government may decide to

        intervene and assume control over the direction of the litigation, or it may decline to



1
  The facts set out below are taken from Plaintiffs’ verified Complaint and the exhibits attached thereto.
While I note that Plaintiffs have since filed an Amended Complaint, Plaintiffs’ Motion relies on the
allegations set out in the original Complaint.

                                                    2
    Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 3 of 11



   intervene and leave control of the litigation to the relator. (See Compl. ¶¶ 12-22; compare

   Phila. Code § 19-3603, with 31 U.S.C. §§ 3730-3731.)

7. Under the Ordinance, however, the individual relator does not file a complaint with the

   court but, rather, submits a proposed complaint to the City Solicitor, allowing the Solicitor

   to review the complaint and conduct an investigation of the allegations raised therein before

   it is filed. And, importantly here, the Ordinance provides the City Solicitor complete

   discretion to file the complaint, permit the relator to file the complaint on the City’s behalf,

   or do neither. Specifically, the Ordinance provides, in relevant part:

           (b) After the investigation [of the allegations raised in the proposed complaint] has
               been completed, the City Solicitor may:

                   (.1) Bring a civil action, based upon the facts alleged in such complaint,
                        against one or more of the defendants named therein;

                   (.2) Enter into an agreement with and designate the person who submitted
                        the proposed civil complaint or, if that person is not an attorney, his
                        or her attorney, to file a civil action for the person and the City, in the
                        name of the City, based upon the facts alleged in the complaint,
                        against one or more of the defendants named therein;

                                   ...

                   (.3) Decline to commence a civil action and decline to designate the person
                        who submitted the proposed complaint to commence a civil action; or

                   (.4) Proceed in any other manner the City Solicitor deems appropriate.

   (Phila. Code § 19-3603(b).)

8. Plaintiffs are two former employees of the Philadelphia Parking Authority (“the

   Authority”). On October 17, 2018, Plaintiffs, acting through their attorney, submitted to

   the City Solicitor a proposed complaint, pursuant to the Ordinance. The proposed

   complaint alleged that the named defendant—a company that contracted with the Authority

   to provide certain services—had committed fraud by, among other things, conspiring with


                                              3
     Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 4 of 11



   the Authority’s executive director to ensure that it would be awarded contracts

   notwithstanding the fact that its services did not meet the requirements of these contracts.

   (Compl. ¶¶ 23-32.)

9. Thereafter, according to Plaintiffs, the City Solicitor did not engage in a good-faith review

   of their proposed complaint. Rather, Plaintiffs allege that representatives of the City

   Solicitor’s Office “summarily” concluded that the Ordinance did not apply to the fraud

   alleged in the proposed complaint. (Compl. ¶¶ 37-44.)

10. Plaintiffs further allege that their counsel met with representatives of the City Solicitor on

   January 29, 2019—following a number of telephone and email conversations about the

   viability of the proposed complaint. According to Plaintiffs, during this meeting, the City

   Solicitor’s representatives again reiterated their position that the Ordinance did not apply

   to the fraud alleged in the proposed complaint. (Compl. ¶¶ 45-78.)

11. At this meeting, Plaintiffs’ counsel allegedly requested that the City Solicitor designate

   them to pursue the action on the City’s behalf, pursuant to the Ordinance. (Compl. ¶ 79.)

12. According to Plaintiffs, on February 8, 2019, after Plaintiffs’ counsel had placed follow-

   up telephone calls to the City Solicitor’s office, and then to the Mayor’s office, a

   representative of the City Solicitor sent Plaintiffs’ counsel a two-page letter. The letter

   informed Plaintiffs’ counsel that the City Solicitor declined to bring Plaintiffs’ proposed

   complaint and “further declin[ed] to designate [Plaintiffs’ counsel] to commence a civil

   action in the City’s name.” (Compl. ¶¶ 86-93; Id., Ex. B.)

13. Thereafter, on February 21, 2019, Plaintiffs initiated this action challenging the City

   Solicitor’s decision.




                                              4
        Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 5 of 11



LEGAL STANDARD

   14. Federal Rule of Civil Procedure 65 governs the issuance of preliminary injunctions and

      temporary restraining orders, and the same standard applies to both. Pileggi v. Aichele, 843

      F. Supp. 2d 584 (E.D. Pa. 2012). To obtain either, a party must first demonstrate that two

      threshold requirements are met: (1) that the party has “a reasonable probability of eventual

      success in the litigation;” and (2) “that it will be irreparably injured if relief is not granted.”

      Reilly v. City of Harrisburg, 858 F.3d 173, 176 (3d Cir. 2017). If these two “gateway

      factors” are met, a court considers two additional factors: (1) the possibility of harm to

      other interested persons from the grant or denial of the injunction; and (2) the public

      interest. Id. The court then “determines in its sound discretion if all four factors, taken

      together, balance in favor of granting the requested preliminary relief.” Id. at 179.

DISCUSSION

   15. As discussed below, I conclude that Plaintiffs have not demonstrated a reasonable

      probability of eventual success in this litigation. Alternatively, I conclude that Plaintiffs

      have not sufficiently demonstrated that they will be irreparably injured if an injunction is

      not entered. Accordingly, Plaintiffs’ motion for a temporary restraining order and a

      preliminary injunction will be denied, and I need not reach the other two factors—harm to

      others that will be caused by the grant or denial of an injunction, and the public interest.

Reasonable Probability of Eventual Success

   16. Plaintiffs assert four claims challenging the City Solicitor’s decision not to pursue their

      proposed complaint or designate their counsel to do so on the City’s behalf: (1) violation

      of procedural due process, (2) violation of substantive due process; (3) breach of contract;

      and (4) unjust enrichment. Even accepting Plaintiffs’ factual allegations as true, the legal



                                                  5
        Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 6 of 11



      theories supporting these four claims are, at best, highly problematic. Accordingly,

      Plaintiffs have not shown that it is reasonably likely that they will succeed in this litigation.

Procedural Due Process

   17. To succeed on a procedural due process claim, a plaintiff must demonstrate that “(1) he

      was deprived of an individual interest that is encompassed within the Fourteenth

      Amendment’s protection of ‘life, liberty, or property,’ and (2) the procedures available to

      him did not provide ‘due process of law.’” Hill v. Borough of Kutztown, 455 F.3d 225,

      233–234 (3d Cir. 2006).

   18. The parties focus on the first element. Plaintiffs contend that they were denied an interest

      in property, particularly their share of any proceeds the City would recover if the proposed

      action were brought, and the City prevailed in that action. Defendants maintain that there

      is no such cognizable property interest because whether there will be any proceeds is

      entirely contingent on the City choosing to bring the claim—a choice that the Ordinance

      leaves solely to the City Solicitor—and the City succeeding on that claim in the litigation.

      I agree with Defendants.

   19. “To have a property interest in a benefit, a person clearly must have more than an abstract

      need or desire for it. He must have more than a unilateral expectation of it. He must, instead,

      have a legitimate claim of entitlement to it.” Baraka v. McGreevey, 481 F.3d 187, 205 (3d

      Cir. 2007) (quoting Bd. of Regents of State Coll. v. Roth, 408 U.S. 564, 577 (1972)).

   20. Plaintiffs are certainly correct that, under the Ordinance, a person who submits a proposed

      complaint to the City Solicitor is entitled to a share of any proceeds that the City recovers

      if the City chooses to pursue the action. However, the Ordinance does not require that the

      City pursue the action. Rather, the Ordinance gives the City Solicitor complete discretion



                                                 6
        Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 7 of 11



      as to whether to bring an action based on the proposed complaint or authorize the individual

      who submitted the proposed complaint to do so on the City’s behalf. Moreover, any claims

      set out in a proposed complaint under the Ordinance belong to the City. Accordingly,

      Plaintiffs have not demonstrated a legitimate claim of entitlement. Cf. United States ex rel.

      Mateski v. Mateski, 634 F. App’x 192, 195 (9th Cir. 2015) (rejecting a procedural due

      process claim by a relator in an action under the federal False Claims Act, and concluding

      that the relator “ha[d] not demonstrated a . . . property interest sufficient to trigger

      procedural due process rights,” because the Act “makes clear that notwithstanding the

      relator’s statutory right to the government’s share of the recovery, the underlying claim of

      fraud always belongs to the government”).

   21. Because Plaintiffs have not identified a cognizable property interest of which they were

      deprived, they cannot demonstrate a reasonable likelihood of success on their procedural

      due process claim.

Substantive Due Process

   22. The United States Court of Appeals for the Third Circuit has explained that there are two

      types of substantive due process claims: (1) a “challenge[] to the validity of a legislative

      act,” based on the plaintiff’s claim that the act burdens a fundamental right or is not

      rationally related to a legitimate state interest; and (2) a challenge to “certain types of non-

      legislative state action,” based on the plaintiff’s claim that the action is arbitrary, irrational,

      tainted by an improper motive, or so egregious that it shocks the conscience. See Nicholas

      v. Pa. State Univ., 227 F.3d 133, 139–140 (3d Cir. 2000) (explaining that legislative acts

      are “generally laws and broad . . . regulations [that] apply to large segments of society,” in




                                                  7
    Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 8 of 11



   contrast to non-legislative acts, which “typically apply to one person or a limited number

   of persons”).

23. In their substantive due process claim, Plaintiffs challenge a legislative act—the

   Ordinance—contending that the provision of the Ordinance permitting the City Solicitor

   to decline to bring an individual’s proposed complaint, or to designate that individual or

   his counsel to bring the complaint on the City’s behalf, is not rationally related to a

   legitimate state interest. Defendants respond that there are legitimate reasons for providing

   the City Solicitor complete discretion, explaining:

           [T]he legitimate and salutary reasons for giving the City, as the owner of
           any claim under the [Ordinance], the power to authorize or to decline to
           authorize the bringing of a lawsuit in its name are obvious. Even where a
           private party brings the lawsuit, the lawsuit inevitably will consume the
           City’s valuable and scare resources. The City will be forced to deal with
           written discovery, depositions, and the other burdens of litigation. The City
           will have to monitor the lawsuit and will be responsible for its ultimate
           resolution. And the lawsuit will, of course, consume the resources of the
           Court in which it is filed. For all of these reasons, it makes eminently good
           sense for the City, as the owner of the claim, to have control over whether
           any lawsuit should be filed. If the City determines that a lawsuit lacks merit,
           the City’s option to decline to authorize the lawsuit clearly and obviously
           serves a legitimate government purpose.

   (Defs.’ Br. in Opp’n 5-6.)

24. To defeat Plaintiffs’ substantive due process claim, Defendants need not demonstrate that

   the City Council’s decision to provide the City Solicitor complete discretion is the best (or

   even a good) policy decision. Rather, Defendants need only show that there is “a

   conceivable rational basis” for that decision. Am. Exp. Travel Related Servs., Inc. v.

   Sidamon-Eristoff, 669 F.3d 359, 367 (3d Cir. 2012). In light of the rationale for the decision

   proffered by Defendants, I cannot conclude that there is no rational basis for the challenged




                                             8
        Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 9 of 11



       provision of the Ordinance. Accordingly, Plaintiffs have not demonstrated a reasonable

       likelihood of success on their substantive due process claim.

Breach of Contract / Unjust Enrichment

   25. Plaintiffs do not explain in their Motion why they are reasonably likely to succeed on their

       state law claims for breach of contract and unjust enrichment. Thus, while I need not

       discuss the merits of those claims here, for purposes of completeness, I will briefly set out

       below why there is no reasonable likelihood of success on these claims.

   26. In order to prevail on a breach of contract claim, a plaintiff must establish: “(1) the

       existence of a contract, including its essential terms, (2) a breach of a duty imposed by the

       contract and (3) resultant damages.” CoreStates Bank, N.A. v. Cutillo, 723 A.2d 1053,

       1058 (Pa. Super. Ct. 1999). The existence of a contract requires that “both parties have

       manifested an intent to be bound.” Johnson the Florist, Inc. v. TEDCO Const. Corp., 657

       A.2d 511, 516 (Pa. Super. Ct. 1995). The Ordinance does not in any way manifest an intent

       to bind the City Solicitor to pursue an individual’s proposed complaint. Rather, as

       discussed above, the Ordinance provides the City Solicitor discretion to pursue that

       complaint, to designate the individual to pursue that complaint on the City’s behalf, or to

       do neither. Thus, I cannot conclude that Plaintiffs are likely to prevail on their breach of

       contract claim.

   27. To prevail on their unjust enrichment claim, Plaintiffs must demonstrate that (1) they

       conferred benefits on Defendants; (2) Defendants appreciated such benefits; and (3) the

       acceptance and retention of such benefits was under such circumstances that it would be

       inequitable for Defendants to retain the benefit without payment of value. See Mitchell v.

       Moore, 729 A.2d 1200, 1203 (Pa. Super. Ct. 1999).



                                                 9
       Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 10 of 11



   28. Here, Plaintiffs have not demonstrated that the information about the alleged fraud set out

      in their proposed complaint is a “benefit” which Defendants “appreciated” without making

      payment in return. Indeed, the gravamen of this action is that the City Solicitor declined to

      use the information that Plaintiffs provided. Moreover, as noted above, while Plaintiffs

      may have provided information about fraud, the claims set out in their proposed complaint

      have always belonged to the City. Cf. Mateski, 634 F. App’x at 195 (“[N]otwithstanding

      the relator’s statutory right to the government’s share of [any] recovery, the underlying

      claim of fraud always belongs to the government.”).

   29. Accordingly, Plaintiffs have not demonstrated a reasonable likelihood of success on either

      of their state law claims.

Irreparable Harm

   30. While Plaintiffs’ failure to demonstrate a reasonable likelihood of success in the litigation

      is, by itself, fatal to their Motion, I alternatively hold that Plaintiffs have not demonstrated

      that they will be irreparably harmed if the injunction they request is not granted.

   31. Plaintiffs contend that if their Motion is not granted—and I do not issue an injunction

      “requiring Defendants to designate Plaintiffs’ Counsel to file a Civil Action under the

      [Ordinance]”—they will suffer the loss of their portion of any proceeds that the City could

      have recovered had Plaintiffs’ proposed complaint been brought and successfully litigated.

   32. Plaintiffs further contend—in support of their claim for emergency relief—that if their

      proposed complaint is not brought shortly, the statute of limitations on the fraud claims set

      out therein may run out.

   33. However, loss of a portion of damages from a lawsuit is “a purely economic injury,

      compensable in money,” and thus “cannot satisfy the irreparable injury requirement.”



                                                10
       Case 2:19-cv-00735-MSG Document 12 Filed 04/12/19 Page 11 of 11



      Frank’s GMC Truck Ctr., Inc. v. GMC, 847 F.2d 100, 102 (3d Cir. 1988) (holding that “the

      availability of adequate monetary damages belies a claim of irreparable injury”).

   34. And even if monetary damages in this action are not available—due to sovereign immunity,

      qualified immunity, or any other reason—Plaintiffs have not convincingly established that

      the fraud claim set out in their proposed complaint will be lost due to a statute of limitations

      defense. Plaintiffs’ Motion does not, for example, address the possibility of equitable

      tolling of the statute of limitations.

   35. Because Plaintiffs have not demonstrated that they will suffer irreparable harm, Plaintiffs’

      Motion must be denied.

      WHEREFORE, it is hereby ORDERED that Plaintiff’s Motion for Preliminary

Injunction and Temporary Restraining Order (Doc. No. 2) is DENIED.



                                                     BY THE COURT:



                                                     /s/ Mitchell S. Goldberg
                                                     ____________________________
                                                     MITCHELL S. GOLDBERG, J.




                                                11
